DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 21 is an apparatus claim, but it is dependent on a method claim. As such, it is indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-16, 18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0252467 A1 [Thompson].

Regarding Claim 1:
Thompson teaches a method comprising: 
scanning a sample along a plurality of orbital paths, each of the plurality orbital paths located at a different location along the sample (para 62, Fig. 6a demonstrates discrete sampling along a helical scan path), wherein each of the plurality of orbital paths forms a continuous orbital path having a helical shape around the sample (Fig. 6a, paras 62-63); and 
while scanning along each of the plurality of orbital paths, exposing the sample to a beam of radiation at equi-spaced viewing axes (para 62, Fig. 6a- right image), 
wherein a discrete lattice of sampling points is formed based on a combination of all equi-spaced viewing axes obtained at each orbital path of the plurality of orbital paths (para 62),
and the discrete lattice of sampling points forms an isotropic mean density of radiation through the sample (paras 13, 62, 69). 
The “even distribution” provided by Thompson is the same distribution provided by the instant claims and described in the specification. Since the distribution is even and the lattice is 

Regarding Claim 2:
Thompson teaches the method of claim 1, wherein the discrete lattice of sampling points forms a two-dimensional lattice of sampling points located areally in a uniform distribution around the sample (see Fig. 4).  

Regarding Claim 3:
Thompson teaches the method of claim 1, wherein the discrete lattice of sampling points forms a unit cell from a plurality of adjacent sampling points (Fig. 6a demonstrates such a unit cell).  

Regarding Claim 4:
Thompson teaches the method of claim 3, wherein a distance between adjacent orbital paths of the plurality of orbital paths and a distance between the equi-spaced viewing axes determines a size and shape of the unit cell (Fig. 6a).  

Regarding Claim 5:
Thompson teaches the method of claim 3, wherein the unit cell is one of square, rectangular, and hexagonal (para 14, Fig. 6a).  

Regarding Claim 6:
Thompson teaches the method of claim 1, wherein the discrete lattice of sampling points forms a regular sampling pattern (para 14, Fig. 6a).  

Regarding Claim 8:
Thompson teaches the method of claim 1, wherein each orbital path of the plurality of orbital paths are separated by a distance that is equal to a distance between the equi-spaced viewing axes (paras 12-13, Fig. 6a).  

Regarding Claim 11:
Thompson teaches an apparatus comprising: 
a source coupled to provide a beam of radiation (Fig. 1 (102)); 
a stage coupled to provide relative motion of the source with respect to a sample, the relative motion producing images of the sample along a plurality of different viewing axes (Fig. 1 (110)); 
a controller at least coupled to the source and stage (Fig. 1 (122)), the controller including code that, when executed by the controller (para 46), causes the controller to: 
scan the sample along a plurality of orbital paths, each of the plurality orbital paths located at a different location along the sample (Fig. 6a, paras 62-63), wherein each of the plurality of orbital paths forms a continuous orbital path having a helical shape around the sample (Fig. 6a, paras 62-63); and 
while scanning along each of the plurality of orbital paths, expose the sample with a beam of radiation at equi-spaced viewing axes (paras 13, 62, 69), 

 wherein the discrete lattice of sampling points forms an isotropic mean density of radiation through the sample (paras 13, 62, 69). 
The “even distribution” provided by Thompson is the same distribution provided by the instant claims and described in the specification. Since the distribution is even and the lattice is the same as the one claimed, it is inherent that mean density of the radiation through the sample is isotropic in the same fashion as that claimed.

Regarding Claim 12:
Thompson teaches the apparatus of claim 11, wherein the discrete lattice of sampling points forms a two-dimensional lattice of sampling points located areally in a uniform distribution around the sample (paras 12, 13, 63; Fig. 6a).  

Regarding Claim 13:
Thompson teaches the apparatus of claim 11, wherein the discrete lattice of sampling points forms a unit cell from a plurality of adjacent sampling points (as shown in Fig. 6a). 

Regarding Claim 14:
Thompson teaches the apparatus of claim 13, wherein a distance between adjacent orbital paths of the plurality of orbital paths and a distance between the equi-spaced viewing axes determines a size and shape of the unit cell (paras 12-13, Fig. 6a).   

Regarding Claim 15:
Thompson teaches the apparatus of claim 13, wherein the unit cell is one of square, rectangular, and hexagonal (para 14, Fig. 6a).  

Regarding Claim 16:
Thompson teaches the apparatus of claim 11, wherein the discrete lattice of sampling points forms a regular sampling pattern (para 14, Fig. 6a).  

Regarding Claim 18:
Thompson teaches the apparatus of claim 11, wherein each orbital path of the plurality of orbital paths are separated by a distance that is equal to a distance between the equi-spaced viewing axes (paras 12-13, Fig. 6a).    

Regarding Claim 21:
Thompson teaches the apparatus of claim 1, further including: detecting a flux of radiation transmitted through the sample at each of the sampling points (para 45); and assembling, using back projection filtering, the detected flux of radiation transmitted through the sample at each of the sampling points into a tomographic image of at least part of the specimen (para 47).


Response to Arguments
Applicant has not offered any arguments with respect to the patentability of claims 1-6, 8, 11-16, 18, and 21.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        a